On March 2, 2000, the defendant was sentenced to ten (10) years in the Montana Women's Prison, with five (5) years suspended.
On September 22, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Everett Riggs. The state was not represented.
Before hearing the application, the defendant was advised-that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
Done in open Court this 22nd day of September, 2000.
DATED this 12th day of October, 2000.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the added condition of the probationary portion of the sentence that the defendant enroll in, and successfully complete a regimen of Financial Management Counseling, to be approved by her Probation Officer, at the defendant's expense.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.